Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are pending and under current examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “..dispersing the oil phase solution in the water phase solution while adding dropwise the oil phase solution…”  The phrase renders the claim indefinite because the “adding dropwise the oil phase solution” is a step of “dispersing the oil phase solution in the water solution” but the conjunction “while” implies that there are two distinct processes that are both occurring.  Therefore, the claim is confusing as to whether whether a dispersion step that is separate from and occurring simultaneously with the step of “adding dropwise the oil phase solution” is required by the claim or whether the oil phase is dispersed in the aqueous phase by adding dropwise the oil  phase solution.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Colloids and Surfaces B. Biointerfaces Vol 172; pages 105-112; cited in the IDS filed 11/09/2021) in view of Ma et al. (US 2016/0175432; publication date: 06/23/2016).  

With regard to claim 1, on page 106, in the paragraph bridging the left and right columns, Yu discloses a method of forming stereocomplex poly(lactic acid) (PLA) microspheres (title; abstract) by a solvent evaporation technique.  PLA with PLLA/PLDA mass ratio of, inter alia, 5:5 are dissolved in an organic solvent (DCM; this corresponds to step (b) recited in instant claim 1) and this solution is subsequently added to an aqueous solution containing 1% by weight of the surfactant polyvinyl alcohol (PVA; i.e. a non-ionic surfactant) under magnetic stirring at a rotation speed of 800 rpm (i.e. the oil phase solution is dispersed in the water phase solution; this corresponds to instant step (c)).  The 1% aqueous solution of PVA must have been prepared prior to its use in the method (this corresponds to step (a) in instant claim 1).  The microparticles have a diameter of approximately 50 m (page 107, right col).  
Yu discloses that the organic phase containing PLLA and PLDA are added to the aqueous solution, but Yu does not specify dropwise addition of the oil phase solution at a rate of 1 to 200 l/s.  
Ma discloses a method of making PLGA (i.e. poly(lactic co-glycolic acid) microspheres by solvent evaporation comprising dissolving the PLGA polymer into an organic solvent (acetone) followed by dropwise addition of the solution with a No. 9 syringe needle into an aqueous solution at a rate of 1 drop per second into a 1% solution of PVA in water (0091).  
It would have been prima facie obvious to add the organic solution of PLLA/PLDA dropwise to the aqueous 1% PVA solution in Yu’s method because one of ordinary skill in the art would have recognized this method as suitable for producing spherical microparticles having diameters ranging in the 100s of nanometers (see MPEP 2143(D): It is prima facie obvious to apply a known technique to a known method to yield predictable results).  One would have had reasonable expectation of success because PLA and PLGA polymers are very close in chemical structure and solvent evaporation techniques would be equally suitable for both polymers.  
With regard to the rate of 1 to 200 l/s recited in instant claim 1, one having ordinary skill in the art would have recognized one “drop” to encompass a volume measurable approximately in the 10s of microliters.  Thus, Ma discloses adding the organic solution at a rate that falls within the scope of the drop rate of “1 to 200 l/s” recited in instant claim 1.  
With regard to claim 2, the PVA (i.e. the non-ionic surfactant) is present at 1% by weight.  This corresponds to a weight ratio of 1:0.01, which falls within the scope of the range recited in instant claim 2.  
With regard to claim 3, as noted above the PLLA and PDLA are mixed at a weight ratio of 5:5, which falls within the scope of the range for this parameter recited in instant claim 3.  With regard to the duration of mixing, the purpose of mixing is to combine the two polymers and provide time for the stereocomplex association between PLLA and PDLA to form.  It would have been prima facie obvious to one having ordinary skill in the art (i.e. an advanced degree in formulations science) to select a duration of mixing to achieve a desired degree of mixing of the PLLA and PDLA that will form the stereocomplex PLA particles.  For this reason, the examiner does not consider the duration of mixing recited in claim 3 to patentably define over the prior art.  
With regard to claim 7, as noted above, the mixture formed from combining PLLA and PDLA in the aqueous solution of PVA is mixed at 800 rpm, which falls within the scope of the range for this parameter recited in claim 7.  
With regard to claim 9, as noted above, the particles formed have size of about 50 m.  The particles have a melting point of over 200 (see table 1 on page 109, where TmSC(⁰C) is reported to be 212 or higher).  With regard to the degree of stereocomplexation all of the active method steps are taught by Yu, and the objective is to form a stereocomplex particle of PLLA and PDLA.  Yu teaches that among other factors, ratio of the L-isomer to the D-isomer affects the degree of crystallinity (which is a reflection of the amount of stereocomplex crystal present), therefore the examiner considers the amount of stereocomplexation to be an optimizable parameter, absent evidence to the contrary. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Colloids and Surfaces B. Biointerfaces Vol 172; pages 105-112; cited in the IDS filed 11/09/2021) in view of Ma et al. (US 2016/0175432; publication date: 06/23/2016) as applied to claims 1-3, 7, and 8 above, and further in view of Troiana et al. (US 2010/0068286; publication date: 03/18/2010).   

The relevant disclosures of Yu and Ma are set forth above.  Yu discloses one example method wherein the surfactant is PVA (polyvinyl alcohol).  Yu does not disclose including a surfactant in the organic (i.e. oil) phase in methods of forming PLA particles; however, such was known in the art as of the instant effective filing date: 
Troiana discloses that surfactants such as Tween 80 or the like may be included in the organic phase when making PLA particles by emulsion/solvent evaporation methods (0158).  The examiner considers the phrase “Tween 80 or the like” to embrace other polysorbate class surfactants.  
It would have been prima facie obvious to include a second non-ionic surfactant in the organic (i.e. oil) phase during Yu’s method of forming PLA microparticles because one of ordinary skill in the art would have recognized this method as suitable for producing spherical microparticles having diameters ranging in the 100s of nanometers (see MPEP 2143(D): It is prima facie obvious to apply a known technique to a known method to yield predictable results).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Colloids and Surfaces B. Biointerfaces Vol 172; pages 105-112; cited in the IDS filed 11/09/2021), Ma et al. (US 2016/0175432; publication date: 06/23/2016), and Troiana et al. (US 2010/0068286; publication date: 03/18/2010) as applied to claims 1-3, 7, and 8 above, and further in view of  Spada et al. (US 2011/0263611; publication date: 10/27/2011).

The relevant disclosures of Yu, Ma, and Troiana are set forth above.  Yu discloses one example method wherein the surfactant is PVA (polyvinyl alcohol).  Yu does not disclose alternative surfactants that may be used in methods of forming PLA particles; however, such was known in the art as of the instant effective filing date: 
Spada discloses that in addition to PVA, polysorbates were known to function as surfactants for emulsion/solvent evaporation methods of forming PLA particles (0068).  It would have been prima facie obvious to use a polysorbate surfactant as the surfactant in Yu’s method because one having ordinary skill in the art would have recognized these surfactants as suitable to function as an emulsifier in place of the PVA.  Please refer to MPEP 2144.07.  The examiner considers it prima facie obvious to use surfactants of the polysorbate class as the surfactant in either or both of the organic and aqueous phases, as the cited prior art establishes this to be a routine method in the art of emulsion/solvent evaporation PLA particle formation.  With regard to the specific polysorbates recited in instant claim 5, Troiano discloses Tween 80 (i.e. polysorbate monooleate) and Tween 20 (i.e. polysorbate monolaurate) were known polysorbate surfactants as of the instant effective filing date (see Troiano: claim 14).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Colloids and Surfaces B. Biointerfaces Vol 172; pages 105-112; cited in the IDS filed 11/09/2021) in view of Ma et al. (US 2016/0175432; publication date: 06/23/2016) as applied to claims 1-3, 7, and 8 above, and further in view of Perez et al. (Journal of Colloid and Interface Science; Vol 441, pages 90-97; publication year: 2015), Langer et al. (Biomicrofluidics Vol 12, 044106; publication year: 2018) and Barkley et al. (Soft Matter Vol 12, pages 7398-7404; publication year 2016).

The relevant disclosures of Yu and Ma are set forth above.  These references render obvious adding the organic (i.e. oil) phase dropwise to the aqueous phase to form the PLA particles; however, neither reference discloses using a micropipette for this step.  
Perez discloses that microfluidics techniques allow for control of size and size distribution for PLGA microparticles and that this control is especially important if biomedical applications are envisaged (abstract).  
Langer discloses that the micropipette is a standard adjustable instrument for droplet formation in microfluidics (abstract).
Barkley discloses that flow rate is proportional to particle size in microfluidics techniques used to produce droplets for emulsions (title; abstract).  
It would have been prima facie obvious to use a micropipette for fine control over droplet size in the method of emulsion formation disclosed by Yu.  The artisan of ordinary skill would have been motivated to do so in order to have better control over the final particle size and size distribution in the emulsion.  The skilled artisan would have had reasonable expectation of success because microfluidics technology was a known technique for forming PLGA (and therefore also PLA) emulsions as of the instant effective filing date.  With regard to the flow rate specified in instant claim 6, as noted above, flow rate was an art-recognized variable to adjust particle size in microfluidics emulsification techniques.  It would have been prima facie obvious to adjust the flow to achieve any specific desired particle size because this would have been mere optimization of a result-effective variable for one having ordinary skill in the art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Colloids and Surfaces B. Biointerfaces Vol 172; pages 105-112; cited in the IDS filed 11/09/2021) in view of Ma et al. (US 2016/0175432; publication date: 06/23/2016) as applied to claims 1-3, 7, and 8 above, and further in view of Troiana et al. (US 2010/0068286; publication date: 03/18/2010), Spada et al. (US 2011/0263611; publication date: 10/27/2011), Perez et al. (Journal of Colloid and Interface Science; Vol 441, pages 90-97; publication year: 2015), Langer et al. (Biomicrofluidics Vol 12, 044106; publication year: 2018) and Barkley et al. (Soft Matter Vol 12, pages 7398-7404; publication year 2016).

The relevant disclosures of Yu and Ma are set forth above.  Yu does not disclose including a surfactant in the organic (i.e. oil) phase in methods of forming PLA particles; however, such was known in the art as of the instant effective filing date: 
Troiana discloses that surfactants such as Tween 80 or the like may be included in the organic phase when making PLA particles by emulsion/solvent evaporation methods (0158).  
It would have been prima facie obvious to include a second non-ionic surfactant in the organic (i.e. oil) phase during Yu’s method of forming PLA microparticles because one of ordinary skill in the art would have recognized this method as suitable for producing spherical microparticles having diameters ranging in the 100s of nanometers (see MPEP 2143(D): It is prima facie obvious to apply a known technique to a known method to yield predictable results).  
Yu also does not disclose alternative surfactants that may be used in methods of forming PLA particles; however, such was known in the art as of the instant effective filing date: 
Spada discloses that in addition to PVA, polysorbates were known to function as surfactants for emulsion/solvent evaporation methods of forming PLA particles (0068).  It would have been prima facie obvious to use a polysorbate surfactant as the surfactant in Yu’s method because one having ordinary skill in the art would have recognized these surfactants as suitable to function as an emulsifier in place of the PVA.  Please refer to MPEP 2144.07.  The examiner considers it prima facie obvious to use surfactants of the polysorbate class as the surfactant in either or both of the organic and aqueous phases, as the cited prior art establishes this to be a routine method in the art of emulsion/solvent evaporation PLA particle formation.  With regard to the specific polysorbates recited in instant claim 5, Troiano discloses Tween 80 (i.e. polysorbate monooleate) and Tween 20 (i.e. polysorbate monolaurate) were known polysorbate surfactants as of the instant effective filing date (see Troiano: claim 14).  With regard to the amount of surfactant required by instant claim 9 in the organic (i.e. oil) phase, the purpose of the surfactant is to stabilize the emulsion droplets by lowering surface tension.  It would have been prima facie obvious for one having ordinary skill in the art to optimize the amount of surfactant required to achieve this effect.  See MPEP 2144.05.  With regard to the limitation recited in instant claim 9 restricting the weight ratio of water and first nonionic surfactant to 1:0.03 - 0.08 in the water phase solution, the PVA (i.e. the non-ionic surfactant) is present in the water phase in Yu’s method at 1% by weight.  This corresponds to a weight ratio of 1:0.01, which falls just outside the range recited in the claims.  The examiner notes that Yu only discloses a single example.  Also, the optimal concentration of surfactant to stabilize the emulsion would depend upon the identity of the surfactant.  One having ordinary skill in the art would not have expected the optimal amount of polysorbate 20 to be exactly identical to the optimal amount of polyvinyl alcohol.  See MPEP 2144.05(I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) urfactant to stabilize an emulsion would depend upon the identity of the surfactant.  
Finally, Yu and Ma render obvious adding the organic (i.e. oil) phase dropwise to the aqueous phase to form the PLA particles; however, neither reference discloses using a micropipette to do this.  
Perez discloses that microfluidics techniques allow for control of size and size distribution for PLGA microparticles and that this control is especially important if biomedical applications are envisaged (abstract).  
Langer discloses that the micropipette is a standard adjustable instrument for droplet formation in microfluidics (abstract).
Barkley discloses that flow rate is proportional to particle size in microfluidics techniques used to produce droplets for emulsions (title; abstract).  
It would have been prima facie obvious to use a micropipette for fine control over droplet size in the method of emulsion formation disclosed by Yu.  The artisan of ordinary skill would have been motivated to do so in order to have better control over the final particle size in the emulsion.  The skilled artisan would have had reasonable expectation of success because microfluidics technology was a known technique for forming PLGA (and therefore also PLA) emulsions as of the instant effective filing date.  With regard to the flow rate specified in instant claim 6, as noted above, flow rate was an art-recognized variable to adjust particle size in microfluidics emulsification techniques.  It would have been prima facie obvious to adjust the flow to achieve any specific desired particle size because this would have been mere optimization of a result-effective variable for one having ordinary skill in the art.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617